03/16/2020



                                                                             Case Number: DA 20-0094




         IN THE SUPREME COURT OF THE STATE OF MONTANA
                      Supreme Court Cause No.
                            DA 20-0094

MILLIGAN ACCOUNTING, INC.,               )
                                         )
                Plaintiff/Appellee,      )
                                         )
      vs.                                )                  AMENDED ORDER
                                         )                  OF MEDIATOR
JUNKERMIER, CLARK, CAMPANELLA,           )                  APPOINTMENT
STEVENS, P.C., CHRISTINA RIEKENBERG, )
PAUL UITHOVEN, TERRY L. ALBORN, and )
ALBORN, UITHOVEN, RIEKENBERG, P.C.       )
d/b/a AMATICS CPA GROUP,                 )
                                         )
                Defendants/Appellants.   )
_________________________________________)

      A Joint Motion for Amended Order of Mediator Appointment having been

filed by the parties, and good cause appearing therefrom,

      IT IS ORDERED THAT the Order of Mediator Appointment dated March 4,

2020 is amended to provide that the name of Dominic P. Carestia be substituted for

that of Michael P. Sand.

      IT IS FURTHER ORDERED THAT all other terms of the Order of

Mediator Appointment dated March 4, 2020 remain as stated.


                                         1
DATED March ______, 2020.



                            __________________________________




                              2                        Electronically signed by:
                                                             Mike McGrath
                                                Chief Justice, Montana Supreme Court
                                                            March 16 2020